Citation Nr: 1101196	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 1975 to December 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In December 2006, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  Pursuant to this 
claim, the Veteran was afforded a VA audiological examination in 
November 2007.  Later in November 2007, service connection was 
granted for bilateral hearing loss and a noncompensable 
evaluation was assigned thereto, effective December 11, 2006.  
See 38 C.F.R. § 3.400 (2010).  In December 2007, the Veteran 
submitted a notice of disagreement with the November 2007 rating 
decision.  In a February 2009 statement of the case, the 
noncompensable evaluation was maintained.  In April 2009, the 
Veteran perfected an appeal of the November 2007 rating decision, 
seeking a compensable initial evaluation for his service-
connected bilateral hearing loss.

Preliminarily, the Veteran submitted pertinent evidence after the 
February 2009 statement of the case that was not considered in a 
supplemental statement of the case; however, he submitted a 
contemporaneous waiver of RO review at the time of his September 
2010 Board hearing.  See 38 C.F.R. § 20.1304 (2010).

The Veteran asserted that his service-connected bilateral hearing 
loss has worsened since the November 2007 VA audiological 
examination.  Generally, VA is required to make reasonable 
efforts to assist veterans in obtaining evidence necessary to 
substantiate claims.  38 U.S.C.A. § 5103A (West 2002).  This duty 
to assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Consequently, the Board 
finds that a remand for a VA audiological examination is 
warranted in order to obtain a current disability picture of the 
Veteran's service-connected bilateral hearing loss.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.326, 3.327 (2010); 
Robinette, 8 Vet. App. at 76; Weggenmann, 5 Vet. App. at 284.

Additionally, during the pendency of this appeal, the Veteran 
submitted various private treatment reports demonstrating 
evaluations of his bilateral hearing acuity.  These private 
evaluations included graphical representations, but did not 
state, in numbers, the Veteran's puretone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz.  Further, these private 
audiological evaluations included speech recognition testing, but 
it was unclear whether the results were obtained using the 
Maryland CNC word list.  38 C.F.R. § 4.85 (2010).  VA's duty to 
assist also includes undertaking reasonable efforts to obtain 
clarification of unclear evidence, which applies to medical 
examination reports of all kinds.  38 C.F.R. § 19.9 (2010); 
Tyrues v. Shinseki, 23 Vet. App. 166, 182 (2009); Savage v. 
Shinseki, No. 09-4406 (Nov. 3, 2010).  Given that a remand for 
further development of this claim has already been deemed 
necessary, the Board finds that the RO should also provide the 
Veteran the opportunity to obtain clarification from his private 
audiologist as to the numerical values for the Veteran's puretone 
thresholds that resulted from the audiological evaluations of 
record.  Further, the RO should provide the Veteran opportunity 
to obtain clarification from his private audiologist regarding 
whether the Maryland CNC word list was used during each speech 
recognition test of record.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO should provide the Veteran the 
opportunity to obtain from his private 
audiologist (1) information as to the 
numerical values for the Veteran's puretone 
thresholds at 500, 1000, 2000, 3000, and 4000 
Hertz for each private audiological 
evaluation of record; and (2) clarification 
as to whether the Maryland CNC word list was 
used during each speech recognition test that 
was conducted during the private audiological 
evaluations of record.  Any additional 
evidence received should be associated with 
the record.

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
severity of his service-connected bilateral 
hearing loss.  The Veteran's claims folder 
must be provided to and contemporaneously 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies, to include an audiogram, must be 
accomplished.  Specifically, the results of 
the audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  Further, 
following the examination and a review of the 
evidence of record, the examiner should 
provide a description of the functional 
effects of the Veteran's bilateral hearing 
loss.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  All rendered 
opinions must be accompanied by a thorough 
rationale.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of his claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration the evidence submitted after 
the February 2009 statement of the case and 
any newly acquired evidence.  If any benefit 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

